Citation Nr: 1549974	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to include residuals therefrom.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


REMAND

The Veteran seeks service connection for prostate cancer, and residuals therefrom, which he asserts was caused by exposure to various chemicals, including trichloroethylene (TCE), and non-ionizing radar while working as an aircraft maintenance technician at the Marine Corps Air Station in Yuma, Arizona.  

Service personnel records confirm that the Veteran served as an aircraft ordinance technician for over three years at Yuma Marine Corps Air Station.  During a June 2015 hearing before the Board, the Veteran testified that his job required him to degrease aircraft and missile racks without the use of protective clothing or respirators.  The Veteran further testified that after he finished work, his clothing was always completely soaked with the solvents and chemicals used to degrease the aircraft.  

The evidence of record indicates that TCE is an industrial cleaner once used by the Department of Defense to remove grease from metal parts.  In March 2015, the Veteran submitted a written statement from a fellow service member who performed similar work cleaning aircraft around the same time as the Veteran, who stated that he frequently used TCE to degrease the same type of aircraft that the Veteran cleaned.  The Veteran also submitted a written statement from a former hazardous materials and waste warehouseman / environmental protection specialist, who recalled seeing TCE among the chemicals he disposed of at the Yuma Marine Corps Air Station in the early 1990's.  Moreover, the Veteran submitted a February 1990 publication by the United States Environmental Protection Agency (EPA) indicating that Yuma Marine Corps Air Station was placed on the EPA's Superfund National Priorities List and that TCE was among the contaminants found in the groundwater.  

The Veteran also submitted several publications suggesting a link between exposure to TCE and the development of prostate cancer, including a 2007 study published in the American Journal of Industrial Medicine entitled "Nested Case-Control Study of Occupational Chemical Exposures and Prostate Cancer in Aerospace and Radiation Workers;" an Agency for Toxic Substances and Disease Registry (ATSDR) publication entitled "Reported Health Effects Linked with Trichloroethylene (TCE), tetrachloroethylene (PCE), Benzene, and Vinyl Chloride (VC) Exposure;" and a May 2000 publication in Environmental Health Perspectives entitled "Trichloroethylene and Cancer: Epidemiologic Evidence."

The Veteran has not received a VA examination pursuant to his service connection claim for prostate cancer.  Generally, a VA examination is necessary prior to a final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record includes a current diagnosis of prostate cancer.  Additionally, there is evidence to support the Veteran's assertions that he was exposed to TCE while living and working as an aircraft ordinance technician at Yuma Marine Corps Air Station.  Because there is at least an indication that the Veteran's prostate cancer may be related to TCE exposure, and there is no competent medical evidence of record addressing the etiology of the Veteran's prostate cancer, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following action:

1. The Veteran must be afforded an appropriate examination to determine whether his prostate cancer is related to his active military service, to include exposure to TCE.  All electronic records, including all articles and publications submitted by the Veteran, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's prostate cancer was incurred in or due to his active duty, to include exposure to TCE.  In doing so, the examiner must specifically consider and discuss the following evidence:

a.)  The Veteran's assertions and lay statements of record regarding the nature and duration of the Veteran's exposure to TCE while living and working as an aircraft ordinance technician at Yuma Marine Corps Air Station from April 1976 to May 1979;

b.)  The evidence of record indicating that TCE was used by the Department of Defense as an industrial cleaner to remove grease from metal parts;

c.)  A February 1990 EPA publication indicating that that TCE was found in the groundwater at Yuma Marine Corps Air Station;

d.)  A 2007 study published in the American Journal of Industrial Medicine entitled "Nested Case-Control Study of Occupational Chemical Exposures and Prostate Cancer in Aerospace and Radiation Workers";

e.) An ATSDR publication entitled "Reported Health Effects Linked with Trichloroethylene (TCE), tetrachloroethylene (PCE), Benzene, and Vinyl Chloride (VC) Exposure"; 

f.)  A May 2000 Environmental Health Perspectives publication entitled "Trichloroethylene and Cancer: Epidemiologic Evidence"; and

g.)  A January 2013 National Cancer Institute publication entitled "Genetics of Prostate Cancer."

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for prostate cancer, and residuals thereof, must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

